                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )
                                      )
                  Plaintiff,          )                4:17CR3042
                                      )
            v.                        )
                                      )
SARAH BATENHORST,                     )                  ORDER
                                      )
                  Defendant.          )
                                      )


      IT IS ORDERED that Plaintiff shall respond to Defendant’s Motion to Modify
Order of Restitution (filing no. 42) on or before June 5, 2019.

      DATED this 22nd day of May, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge
